DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 8/22/2022, amended claims 2, 4, 8-9, 12, 14-19, and 21-23, cancelled claims 1, 3, 5-7, 10-11, 13, and 24, and new claims 25-29 are acknowledged. Claims 2, 4, 8-9, 12, 14-23, and 25-29 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 4, 8-9, 12, 23, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al. (US Publication No. 2009/0005876 A1) (previously cited), further in view of Wolinsky et al. (US Publication No. 2002/0045921 A1) (previously cited) and Johanson et al. (US Publication No. 2009/0005708 A1).

Regarding claim 2, Dietz et al. discloses a tibial implant (10) configured to be positioned at a proximal portion of a tibia and at least partially within the tibia, the tibial implant comprising: 
a body configured to couple to the tibia (see Figure 3); and 
an electronic components assembly (70) within the body, the electronic components assembly comprising: 
a sensor assembly (82) configured to monitor at least one biometric parameter (see Figure 4 and [0031]); 
circuitry for wired or wireless communication (72) (see [0027] and [0029]); and 
a control circuit (74) (see [0027] and [0029]).
It is noted Dietz et al. does not specifically teach power management circuitry configured to selectively apply power to the sensor, wherein the sensor assembly is configured to (i) measure motion of the tibial implant, (ii) measure relative position of the tibial implant, (iii) measure a range of motion of a knee joint, and (iv) measure a load at a plurality of angular positions through the range of motion, and the control circuit is configured to communicate with a processing system outside of the tibia, the processing system being configured to (i) display the measured range of motion on an electronic display by visualizing the knee joint in a three-dimensional manner, and (ii) display a point of contact of the measured load. However, Wolinsky et al. teaches power management circuitry (52) configured to selectively apply power to the sensor (see [0051] and [0066]). Johanson et al. teaches the sensor is configured to (i) measure motion of the tibial implant (see [0095]), (ii) measure relative position of the tibial implant (see [0095]), (iii) measure a range of motion of a knee joint (see [0057], [0059], and [0112]), and (iv) measure a load at a plurality of angular positions through the range of motion (see Figures 12-13 and [0088], [0096], and [0112]), and the control circuit is configured to communicate with a processing system outside of the tibia, the processing system being configured to (i) display the measured range of motion on an electronic display by visualizing the knee joint in a three-dimensional manner (see [0088] and [0095]), and (ii) display a point of contact of the measured load (see Figures 12-13 and [0088], [0096], and [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz et al. to include power management circuitry configured to selectively apply power to the sensor, as disclosed in Wolinsky et al., so as to supply power only to the components of the implant currently in need of power in order to conserve resources of the implant (see Wolinsky et al.: [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz et al. to include wherein the sensor assembly is configured to (i) measure motion of the tibial implant, (ii) measure relative position of the tibial implant, (iii) measure a range of motion of a knee joint, and (iv) measure a load at a plurality of angular positions through the range of motion, and the control circuit is configured to communicate with a processing system outside of the tibia, the processing system being configured to (i) display the measured range of motion on an electronic display by visualizing the knee joint in a three-dimensional manner, and (ii) display a point of contact of the measured load, as disclosed in Johanson et al., so as to offer the surgeon accurate information in implant alignment, instrument orientation, and soft tissue balancing to facilitate intraoperative choice and reduce outliners and create a virtual anatomy by registering a patient’s bones’ or joint positions at any point an a resurfacing or implant procedure to provide the surgeon with pre-operative, intra-operative, and post-implant assessments of the patient’s joint kinematics in real-time (see Johanson et al.: [0095]).
Regarding claim 4, Johanson et al. teaches each sensor of the sensor assembly includes sensor communication circuitry and a power source (see [0086]),
each sensor of the sensor assembly includes or is coupled to a sensor control circuit (see [0086]), and
the control circuit and/or the circuitry for wired or wireless communication is configured to receive measured data from the sensor assembly and store the measured data in memory (see [0086] and [0095]).
Regarding claim 8, Wolinsky et al. discloses the control circuit and/or the circuitry for wired or wireless communication is configured to periodically send the measured data stored in memory to a processing unit outside of the tibial implant after a predetermined period of time (see [0059] and [0067]). Johanson et al. teaches the control circuit and/or the circuitry for wired or wireless communication is configured to periodically send the measured data stored in memory to a processing unit outside of the tibial implant after a predetermined period of time (see [0086] and [0095]).
Regarding claim 9, Dietz et al. discloses the sensor is configured to measure one or more biometric parameters by command (i.e. in response to a received interrogation signal) (see [0033]). Johanson et al. teaches the electronic components assembly further comprises a battery (see [0086]).
Regarding claim 12, Dietz et al. teaches the sensor assembly is configured to measure at least one of: a change in color of synovial fluid over time to detect an infection, bone density, fluid viscosity, strain, angular deformity, vibration, tilt of the tibial implant, change in viscosity, stability, and vascular flow (see [0031]).
Regarding claim 23, Johanson et al. teaches the processing system is configured to include the tibial implant in the display of the measured range of motion on an electronic display (see [0088] and [0095]).
Regarding claim 25, Johanson et al. teaches the processing system is configured to determine, using the measured load, one or more bone cuts and a position of the tibial implant (see [0059] and [0095]).

Claims 14-18 and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nycz (US Publication No. 2009/0187120 A1) (previously cited), further in view of Janna et al. (US Patent No. 9,445,720 B2) (previously cited) and Node-Langlois (US Publication No. 2008/0108912 A1) (previously cited).

Regarding claim 14, Nycz discloses a tibial sensor assembly configured for positioning within a proximal portion of a tibia (106) (see Figure 1 and [0025]), the tibial sensor assembly comprising: 
a plurality of sensors (120), the plurality of sensors including an accelerometer (see [0059]);
a control circuit (126) (see Figure 3 and [0035]-[0036]); 
wherein the plurality of sensors are configured to measure at least one of position, acceleration, and vibration (see [0023], [0047], and [0059]).
It is noted Nycz does not specifically teach the plurality of sensors is configured to measure stability of a knee joint and angular deformity of the tibia. However, Janna et al. teaches a plurality of sensors configured to measure at least one of stability of a knee joint and angular deformity of the tibia (see Figure 39 and col. 3, lines 23-40 and col. 28, lines 10-35). Node-Langlois teaches a plurality of sensors configured to measure angular deformity of the tibia (see [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nycz to include a plurality of sensors configured to measure stability of a knee joint, as disclosed in Janna et al., so as to reduce the risks and costs associated with implant loosening and destabilization and allow intraoperative adjustment and analysis of implant fixation until the stability is satisfactory (see Janna: col. 28, lines 1-9 and lines 29-33).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nycz to include a plurality of sensors configured to measure angular deformity of the tibia, as disclosed in Node-Langlois, so as to provide real-time data on performing femoral and tibial cuts (location, slope, depth, angles) and identify bony areas of the knee that need to be cut to achieve optimal placement of implants or prosthesis (see Node-Langlois: [0030]).
Regarding claim 15, Node-Langlois teaches the plurality of sensors are configured to measure: a range of motion of the knee joint (see [0030]-[0031]).
and the control circuit is configured to communicate with a processing system outside of the tibia, the processing system being configured to display an angle value indicating a position of the tibia relative to a femur (see [0031] – “the 3D reconstructed image of the knee and the position and orientation data of the femur, tibia, and patella are displayed on the display 80”).
Regarding claim 16, Nycz discloses the plurality of sensors includes a first sensor positioned in a tibial implant and a second sensor positioned in a femoral implant (see Figure 1 and [0025] and [0030]).
Regarding claim 17, Node-Langlois teaches the processing system is configured to display the measured range of motion on an electronic display by visualizing the knee joint and a tibial implant (see [0030]-[0031]).
Regarding claim 18, Nycz discloses a tibial implant, wherein the plurality of sensors and control circuit are received within the tibial implant (see [0030] – “sensors may be disposed at a plurality of locations including, but not limited to… within or integral to an artificial implant”).  
Regarding claim 26, Nycz discloses the control circuit is configured to communicate with a processing system (200) outside of the tibia, the processing system being configured to display an analysis of the implant and/or patient health (see [0031]-[0034]).
Regarding claim 27, Node-Langlois teaches the angular deformity of the tibia includes (i) misalignment of the tibia with respect to a remaining portion of the leg (see [0031] – “recording and storing the positions and orientations of the femur, tibia and patella in real time during flexion and extension of the knee 78”) or (ii) an abnormal shape of the tibia (see [0022] – “taking into account the size, shape and movement of the femur 18, tibia 20, and patella 22” and [0030]-[0031] – “bony areas of the femur, tibia and patella that need to be cut to achieve optimal placement of the femoral, tibial and patellar components” and “damaged areas of the femur, tibia and patella”).

Claims 19-20 and 28-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al., further in view of Wolinsky et al. and Roche (US Publication No. 2006/0224088 A1).

Regarding claim 19, Dietz et al. discloses a tibial implant configured to be positioned at a proximal portion of a tibia and at least partially within the tibia, the tibial implant comprising: 
a body assembly configured to couple to the tibia (see Figure 3), the body comprising: 
a tibial tray portion (12) configured to extend over a proximal end of a tibia (see Figure 3); 
a tibial stem portion (22, 36, 38) configured to extend longitudinally through the tibia and extend proximally from a proximal surface of the tibial tray; and 
an electronic components assembly (70) positioned within the tibial stem, the electronics components assembly comprising: 
a sensor assembly (82) configured to monitor at least one biometric parameter by periodically measuring data (see [0031]); and 
circuitry including a power source (“power source circuit”) and a transmitter (72) (see [0029]).
It is noted Dietz et al. does not specifically teach the transmitter is configured to periodically send the measured data to a processing unit outside of the tibial implant after a predetermined time period or wherein the at least one biometric parameter includes bearing wear, edge loading, subsidence, bone integration, abnormal motion, dislocation, and/or friction, wherein the at least one parameter is configured to be used to determine implant wear. However, Wolinsky et al. teaches the transmitter is configured to periodically send measured data to a processing unit outside of the tibial implant after a predetermined time period (see [0059] and [0067]). Roche teaches a sensor assembly configured to monitor at least one biometric parameter by periodically measuring data, wherein the at least one biometric parameter includes bearing wear, edge loading, subsidence, bone integration, abnormal motion, dislocation, and/or friction, wherein the at least one parameter is configured to be used to determine implant wear (see [0070], [0074]-[0076], and [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz et al. to include the transmitter is configured to periodically send measured data to a processing unit outside of the tibial implant after a predetermined time period, as disclosed in Wolinsky et al., so as to ensure fidelity of the transmission and minimize interference between sequential transmissions (see Wolinsky et al.: [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz et al. to include a sensor assembly configured to monitor at least one biometric parameter by periodically measuring data, wherein the at least one biometric parameter includes bearing wear, edge loading, subsidence, bone integration, abnormal motion, dislocation, and/or friction, wherein the at least one parameter is configured to be used to determine implant wear, as disclosed in Roche, so as to permit detection of an implant’s early malfunction and impending catastrophic failure, which makes early intervention possible, decreases patient morbidity, decreases future medical care cost, and increases the patient’s quality of life (see Roche: [0073]).
Regarding claim 20, Dietz et al. discloses the sensor assembly comprises a plurality of sensors positioned within the tibial stem portion (see [0031]).
Regarding claim 28, Roche teaches the processing unit is configured to compare the measured biometric parameter to one or more implant wear thresholds (see [0062]).
Regarding claim 29, Roche teaches the processing unit includes a database, the processing unit is configured to store the measure data in the database, and the processing unit is configured to determine initial settings, geometries, and/or alignments to maximize a life of the implant (see [0114] – “a baseline” and [0118]).

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al., Wolinsky et al., and Roche, further in view of Node-Langlois.

Regarding claim 21, Roche teaches at least one of the plurality of sensors is configured to measure motion of the tibial implant (see [0074] and [0115]). It is noted none of Dietz et al., Wolinsky et al., or Roche specifically teach the measured data includes a range of motion of a knee joint. However, Node-Langlois teaches the measured data includes a range of motion of a knee joint (see [0030]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz et al., Wolinsky et al., and Roche to include the measured data includes a range of motion of a knee joint, as disclosed in Node-Langlois, so as to provide real-time data on performing femoral and tibial cuts (location, slope, depth, angles) and identify bony areas of the knee that need to be cut to achieve optimal placement of implants or prosthesis (see Node-Langlois: [0030]).

Claims 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietz et al., Wolinsky et al., and Roche, further in view of Woods et al. (US Publication No. 2008/0161731 A1) (previously cited).

Regarding claim 22, Wolinsky et al. teaches power management circuitry configured to selectively apply power to the transmitter after the predetermined time period (see [0051] and [0066]). Dietz et al. teaches a memory configured to store the measured data (see [0029]). It is noted none of Dietz et al., Wolinsky et al., or Roche specifically teach each sensor of the sensor assembly includes its own control circuit and the transmitter is configured to transmit measured data from the memory in a manner that prevents information from all of the plurality of sensors from being sent simultaneously. However, Woods et al. teaches each sensor of the sensor assembly includes its own control circuit (see [0037]) and the transmitter is configured to transmit measured data from the memory in a manner that prevents information from all of the plurality of sensors from being sent simultaneously (see [0053]-[0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietz et al., Wolinsky et al., and Roche to include each sensor of the sensor assembly includes its own control circuit and the transmitter is configured to transmit measured data from the memory in a manner that prevents information from all of the plurality of sensors from being sent simultaneously, so as to allow the individual sensor circuits to transmit the sensor data selectively, periodically, or when requested by the processing unit (see Woods et al.: [0053]).

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 2 and 19 and the claims dependent therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.
Applicant's arguments filed 8/22/2022 with respect to independent claim 14 and the claims dependent therefrom have been fully considered but they are not persuasive. 
Applicant argues that Node-Langlois does not describe “sensors configured to measure… angular deformity of the tibia”. The Examiner respectfully disagrees and notes that Applicant appears to be relying on a narrow definition of what is meant by the limitation “angular deformity” that is not consistent with the broadest reasonable interpretation of the claim language using the plain meaning of the terms. The definition of a deformity is “imperfection, blemish: such as a) a physical blemish or distortion, disfigurement; b) a moral or aesthetic flaw or defect”. Node-Langlois describes identifying damaged areas (i.e. defects) of the femur, tibia and patella as well as bony sections of the knee that need to be cut (i.e. imperfections/physical distortions) in order to achieve optimal placement of implants or prosthesis, which clearly reads on the claimed limitation “angular deformity” under the broadest reasonable interpretation standard.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791